DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 07-01-2020 and 01-04-2021, the information disclosure statement has been considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Okamoto (U.S. Pub. No. 2019/0068810) in view of Abe (U.S. Pub. No. 2020/0304684) and (Foreign Application Priority Data filed on 03-20-2019).
Regarding claims 1 and 16-17, Okamoto teaches a communication system/method (fig. 1) including a communication device (12/14) and a server system (15/16/17) (fig. 1, page 2, par [0028]), the communication system (fig. 1) comprising: an obtaining unit (acquisition unit) that obtains permission to perform a function related to the communication device (12/14) using the server system from a user (fig. 1, 18, page 1-5, par [0004-0005, 0028, 0044, 0046, 0050-0053, 0057, 0063]) (see a server system that communicates with a printing apparatus that performs print processing via the Internet includes a first transmission unit configured to transmit first information based on issuance of a print instruction by voice to a voice control device, the first information based on the print instruction and used in the print processing by the printing apparatus, an acquisition unit configured to obtain second information relating to the print processing, and the mobile terminal 12 obtains information such as the MAC addresses and Internet Protocol (IP) addresses of the respective apparatuses at the time of the device search, and services that the apparatuses can provide, and the display apparatus 13 having a display service (function) as the transmission destination , and the user here selects to perform the registration processing, the communication apparatus 14, according to the designation information included in the registration request, transmits a registration request including the MAC address of the communication apparatus 14 to the server 16.); 
a first performing unit (information-processing/ multifunction peripheral) that performs a predetermined process of to perform a predetermined function using the server system from the user (fig. 1-5,  page 2-4, 10, par [0028, 0044, 0046,0050, 0134]) (see a multifunction peripheral having a plurality of functions such as a copying function, a facsimile (FAX) function, and a print function, processing functions,  ), in a case where the predetermined function that the user does not permit (NO in step S1704) the server system to perform is added as the function related to the communication device (fig. 1, 18, page 3-4, 10-11, par [0044, 0047, 0050, 0134, 0153]) (see the server 16 corresponding to the voice control device 11 and a server 17 not corresponding to the voice control device 11. In order for the voice control device 11 and the communication apparatus 14 to cooperate, the communication apparatus 14 needs to sign in on not the server 17, the communication apparatus 14 does not perform print processing, information is not obtained in step S1703, the CPU 103 determines that the server 16 does not generate print data); 
a second performing unit that performs the function related to the communication device that the user permits (YES, in step S1703/ S1705) the server system to perform in advance (fig. 17, page 3-4, 11, par [0044, 0050, 0153-0154]) (see information obtained in step S1703]), in a case where an instruction for performing the function related to the communication device that the user permits the server system to perform in advance is inputted into a voice control device with a voice (page 11, par [0153-0154]) (see the processing proceeds to step S1705. In step S1705, the CPU 103 generates voice data based on the input voice. The CPU 103 further generates information specifying the “voice control device 11” as an apparatus for a g print data. The CPU 103 then transmits the voice data and the information specifying the apparatus for generating print data, to the server 16),                                               
after the predetermined process is performed and in a state where the permission to perform the predetermined function by using the server system is not (NO in step S1704) obtained from the user (fig. 1, 18, page 3, 11,  par [0047, 0134, 0153]) (see the voice control device 11 and the communication apparatus 14 to cooperate, the communication apparatus 14 needs to sign in on not the server 17, the communication apparatus 14 does not perform print processing, information is not obtained in step S1703, the CPU 103 determines that the server 16 does not generate print data);
and a third performing unit that performs a process corresponding to the function related to the communication device by the communication device (fig. 11, 14, page 1, 9, par [0003, 0126, 0132]) (a configuration in which the communication apparatus transmits a notification related to processing relating to which the communication apparatus is instructed).
Okamoto teaches a server system that communicates with a printing apparatus that performs print processing via the Internet includes a first transmission unit configured to transmit first information based on issuance of a print instruction by voice to a voice control device, the first information based on the print instruction and used in the print processing by the printing apparatus, an acquisition unit configured to obtain second information relating to the print processing, and the mobile terminal 12 obtains information such as the MAC addresses and Internet Protocol (IP) addresses of the respective apparatuses at the time of the device search, and services that the apparatuses can provide, and the user here selects to perform the registration processing, the communication apparatus 14, according to the designation information included in the registration request, transmits a registration request including the MAC address of the communication apparatus 14 to the server 16, and the registration request includes the user ID and the password which are already input to the mobile terminal 12 to sign in on the server 16 (page 3-4, par [0044, 0050]), that is or obvious to obtains permission in a case where the predetermined function that the user does not permit the server system.
Abe teaches to obtains permission in a case where the predetermined function that the user does not permit the server system (fig. 2, 10, page 2, 4-6, par [0036, 0081, 0083, 0108, 0111-0112]) (see a user's procedure to obtain permission from the information processing apparatus 10 is referred to as “login”, and added function are stored as “user information” for each user represented by a user ID, and added to an image of the icon of the function to which the user does not have the access authority, the administrator has added a function. Information concerning an added function is included in user information managed in the user management table (FIG. 12). In a case where the administrator has added a function, step 216 is executed. In a case where the administrator has not added a function).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify above teaching of Okamoto with Abe, in order to provide the information processing apparatus 10 authenticates a user and permits user's use of the information processing apparatus 10. Hereinafter, a user's procedure to obtain permission from the information processing apparatus 10 is referred to as “login”, and a state in which the user has been given permission is referred to as a “login state” functional safer (see suggested by Abe on page 2, par [0036]). 

Regarding claim 2, Okamoto teaches the predetermined process is a process for causing the voice control device (11) to notify, by voice , a message for obtaining, from the user, the second permission ( already signed in on the server) (fig. 1, page 5, par [0051-0052]) (see performed based on voices that the user issues to the voice control device 11, the voice control device 11 or the server 16 instructs the communication apparatus 14 to perform printing, and a configuration for facilitating the visual presentation of the content of the notification transmitted by the communication apparatus 14 to the user even if the communication apparatus 14 is instructed to perform printing by a user instruction (voice) to the voice control device 11, and communication apparatus 14 performs print processing based on a print instruction that the voice control device 11 issues according to a voice issued from the user. Suppose that the display apparatus 13 has also already signed in on the server 16 ).

Abe teaches the message is used to prompt the user to perform a process for granting permission to perform the function related to the communication device using the server system (fig. 1, page 3, par [0036]) (a user's procedure to obtain permission from the information processing apparatus 10 is referred to as “login”, and a state in which the user has been given permission is referred to as a “login state”). 

Regarding claim 4, Okamoto teaches the predetermined process is performed based on a voice is inputted (103/105) into the voice control device (11) (fig. 1-2, page 7, par [0082]) (see the CPU 103 inputs words (voice) issued by the user near the voice control device 11, and generates voice data based on the input voice) , and wherein, in a case where the user who inputs the voice into the voice control device has no authorization to grant permission to perform the function related to the communication device by using the server system, the message is used to obtain the permission to perform the predetermined function by using the server system from a user who has the authorization to grant the permission to perform the function related to the communication device using the server system (fig. 1-2, page 7, 9, par [0082, 0118, 0130]) (see the CPU 103 inputs words (voice) issued by the user near the voice control device 11, and generates voice data based on the input voice, the voice data is transmitted from the voice control device 11 to the server 16, the CPU 407 accesses the server by using a user ID and a password input from the sign-in screen. If the voice control device 11 of A Company is selected, a sign-in screen 1402 is displayed in step S1304. If the voice control device 11 of E Company is selected, a sign-in screen 1405 is displayed). 

Regarding claim 5, Okamoto teaches a content of the message (notification) changes based on a content of the predetermined function that is added as the function related to the communication device (14) (fig. 1, page 3, 12, par [0051, 0167, 0173, 0177]) (see the communication apparatus 18 transmits a print completion notification to the server 16. The server 16 then changes a status of the print data generated in processing 708 from “being printed” to “completed”. The communication apparatus 14 usually transmits a notification to only an apparatus that has instructed the communication apparatus 14 to perform printing, and the communication apparatus 14 transmits to the voice control deice 11 may have any content as long as the content is to be notified to the user).

Regarding claim 6, Okamoto teaches in a case where a predetermined time has elapsed since latest time at which a process related to a function of the predetermined functions that are added as the functions related to the communication device is performed by the communication device, the message includes a message that represents the function of the predetermined functions is added as the function of the communication device (page 11-12, par [0160, 0178]) (see the processing may be performed at different timing. a transmission instruction for information for displaying an updated remote operation screen may be automatically transmitted each time a predetermined condition is satisfied, regardless of whether the user issues a voice including the predetermined word. The remote operation screen may display a status of the communication apparatus 14 and/or a status of the print processing that is being performed by the communication apparatus 14).

Regarding claim 7, Okamoto teaches a notification unit that performs a specific process for notification that the predetermined function is to be added as the function related to the communication device (12/14) (fig. 1), in a case where it is specified that the predetermined function is to be added as the function related to the communication device (fig. 1, page 1, 5, , par [0003-0004, 0051]) (see the user of the content of a notification transmitted from a communication apparatus) .

Regarding claim 8, Okamoto teaches the specific process is a process for causing the voice control device (11) to give voice notification of a notification message that represents the predetermined function is to be added as the function related to the communication device (12/14) (fig. 1, page 5, par [0051-0052]) (see the communication apparatus 14 performs print processing based on a print instruction that the voice control device 11 issues according to a voice issued from the user).
Okamoto teaches the notification message includes a message related to date and time (notification indicating/ updated/ status) at which the predetermined function is to be added as the function related to the communication device (fig.1, page 5, 8, 12, par [0054, 0067, 0113, 0178]) (see a transmission instruction for information (message) for displaying an updated remote operation screen may be automatically transmitted each time a predetermined condition is satisfied, and the status of the print processing that is being performed by the communication apparatus 14 include statuses indicating whether the print processing is in process should has date and time when it is printing notification.. transmits a notification indicating the completion of generation of the print data to the communication apparatus 14.).

Regarding claim 10, Okamoto teaches the predetermined process is a process of causing a terminal device (12/13/14) to display a notification screen for obtaining the permission to perform the predetermined function by using the server system from the user (fig. 1, page 6,  par [0077]) (see the display apparatus 13 receives the print completion notification, then in processing 716, the display apparatus 13 displays a screen for notifying the user of the completion of printing, including a message indicating the completion of printing, on the display unit 205 (display processing). In such a manner, processing for notifying the user of the completion of printing can be performed by an apparatus other than the apparatus (voice control device 11 or server 16) that has instructed the communication apparatus 14 to perform the printing).

Regarding claim 11, Abe teaches a terminal device displays a permission screen for obtaining the permission (authentication information) to perform the function related to the communication device by using the server system, and wherein, in a case where the permission to perform the function related to the communication device by using the server system is inputted into the terminal device using the permission screen, the permission to perform the function related to the communication device by the server system is obtained (fig. 10, page 2, par [0036, 0039]) (see Before start of user's login, a system home screen 100 is displayed on the operation display unit 14. The system home screen 100 is a standby screen. Screen information for displaying the system home screen 100 is prepared in advance on the system side., and authentication information is given to a user in advance. The authentication information is, for example, a user ID and a password for identifying the user. The information processing apparatus 10 authenticates a user and permits user's use of the information processing apparatus 10. Hereinafter, a user's procedure to obtain permission from the information processing apparatus 10 is referred to as “login”, and a state in which the user has been given permission is referred to as a “login state”).

Regarding claim 12, Abe teaches the function related to the communication device includes a function of causing the communication device to perform a process that can be performed by the communication device, a function of obtaining information about a state of the communication device, or both (page 2, par [0031, 0036, 0042]) (see In a login state, a home screen 200 after login is displayed on the operation display unit 14. The home screen 200 after login includes a bar 202 and a body 204. On the body 204, an icon representing a function is displayed. On the bar 202, user indication 206 and a reset button 208 are displayed. In the login state, for example, a name (Taro Fuji) of the user is displayed as the user indication 206 on the home screen 200, The information processing apparatus 10 includes an operation display unit 14, a reading unit 16, a communication unit 18, and a storage unit 20. The operation display unit 14 is an interface that displays various kinds of information for a user and receives a user's operation. ).

Regarding claim 13, Okamoto teaches a process that can be performed by the communication device includes a print process, a scan process, a copy process, a maintenance process, or all of the processes (fig. 1, 7-13, page 2, 10, par [0028, 0142]) (see the communication apparatus 14 may be a multifunction peripheral having a plurality of functions such as a copying function, a facsimile (FAX) function, and a print function, and print processing or scan processing is in process ) .

Okamoto teaches the server system includes one or more information-processing apparatuses (fig. 1, page 1, par [0002, 0006-0007]) (see a printer during printing based on a print job transmitted from an information processing apparatus, the state of the printer is displayed on a display unit of the information processing apparatus).


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Okamoto (U.S. Pub. No. 2019/0068810) in view of Abe (U.S. Pub. No. 2020/0304684) and (Foreign Application Priority Data filed on 03-20-2019); and further view of Ueda (U.S. Pub. No. 9,678,733).
Regarding claim 14, Okamoto teaches the predetermined function is added as the function related to the communication device by updating (updating the content) a predetermined application program in the server system (page 12,  par [0178]) (see for information for displaying an updated remote operation screen may be automatically transmitted each time a predetermined condition is satisfied, and the user issues a voice including a predetermined word for switching or updating the content of the remote operation screen). That is obvious to updating (updating the content) a predetermined application program in the server system.
However, Ueda teaches updating a predetermined application program in the server system (fig. 3, 6, 10, col. 1, lines 31-52) (see upgrading a version of the application program, maintenance on a server side (including updating of the above-described Website) is complex. A software providing system according to an embodiment is connected to a user terminal via a network such that the software providing system provides an application program that operates on the user terminal to the user terminal).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify above teaching of Okamoto and Abe with Ueda, in order to updating software and providing system is connected to a user terminal via a network such that the software and providing system provides an application program that operates on the user terminal to the  (see suggested by Ueda on col. 1, lines 31-52). 


Conclusion
Any response to this action should be mailed to:

Commissioner of Patents and Trademarks
Washington, D.C. 20231

or faxed to:
(571) 273-8300, (for Technology Center 2600 only)

Hand-delivered responses should be brought to the Customer Service Window (now located at the Randolph Building, 401 Dulany Street, Alexandria, VA 22314).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tan Trinh whose telephone number is (571) 272-7888. The examiner can normally be reached on Monday-Friday from 9:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiners supervisor, Kim, Wesley L.; can be reached at (571) 272-7867. 
  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 2600 Customer Service Office whose telephone number is (703) 306-0377.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 

/TAN H TRINH/Primary Examiner, Art Unit 2648                                                                                                                                                                                                                                                                                                                                                                                                            March 29, 2022